Name: Council Regulation (EEC) No 3947/88 of 11 December 1988 fixing, for 1989, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 21 . 12 . 88 Official Journal of the European Communities No L 352/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3947/88 of 11 December 1988 fixing, for 1989, certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the specific conditions governing the fishing activities of vessels exploiting stocks of highly migratory species , for which catch possibilities are granted , should be laid down, whereas the limits concerning the zones and the periods of fishing of these vessels are laid down by Article 351 (2), (3 ) and (4 ) of the Act of Accession ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 ( x ), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 351 (5 ) of the Act of Accession , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 351 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Whereas , pursuant to Article 351 of the Act of Accession , it is for the Council to fix the fishing possibilities and . the corresponding number of Community vessels which may fish in the waters referred to in that Article ; Article 1 The number of vessels flying the flag of a Member State , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Portugal , as provided for in Article 351 of the Act of Accession and the procedures for access , shall be as set out in the Annex .Whereas these possibilities are determined, with respect to pelagic species not subject to the system of total allowable catches (TACs ) and quotas , other than highly migratory species , on the basis of the situation of the fishing activities of the Member States apart from Spain , in Portuguese waters for the period prior to accession; whereas there is a need to ensure stock conservation, taking account moreover of the limits placed on fishing by Portuguese vessels for similar species in waters of the Member States , apart from Spain ; Article 2 This Regulation shall enter into force on 1 January 1989 . It shall be applicable until 31 December 1989 . Whereas , for 1989 , no fishing possibilities for species not subject to TACs and quotas are granted to Portugal in the waters of the Member States apart from Spain ; ( ») OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 352 / 2 Official Journal of the European Communities 21 . 12 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1988 . For the Council The President Y. POTTAKIS ANNEX EEC  PORTUGAL Species Quantity(tonnes) ICES zones (') Authorized fishing gear Total number of vessels ( 3 ) Period of fishing authorization Thunnidae Unlimited IX AH Unlimited Year-round Albacore tuna (Thunnus alalunga) Unlimited X and CECAF Troll line 110 (France) ( 2 ) Between 2 / 6 and 28 / 7 Tropical tuna Unlimited X ( to the south of 36 °30' N) CECAF ( to the south of 31 °N and to the north of 31 °N to the west of 17 °30' W) All Unlimited Year-round 0 ) Waters falling under the sovereignty and within the jurisdiction of Portugal . ( 2 ) Not exceeding 26 m in length between perpendiculars. ( 3 ) Authorized to carry out fishing activities simultaneously .